Case 13-48106        Doc 31     Filed 04/04/19     Entered 04/04/19 15:14:56          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-48106
         Edgar B Guevara-Morales
         Esmeralda Guevara
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/17/2013.

         2) The plan was confirmed on 02/21/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/25/2014.

         5) The case was completed on 01/17/2019.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $12,900.00.

         10) Amount of unsecured claims discharged without payment: $44,205.99.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-48106      Doc 31         Filed 04/04/19    Entered 04/04/19 15:14:56                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $26,201.83
        Less amount refunded to debtor                            $101.83

 NET RECEIPTS:                                                                                    $26,100.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,236.76
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,236.76

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP                 Unsecured         482.00        482.62           482.62        445.02        0.00
 CREDIT UNION 1                   Unsecured      2,551.00       3,681.74         3,681.74      3,394.90        0.00
 GREATER SUBURBAN ACCEPTANCE      Secured        6,733.47       5,886.54         5,886.54      5,886.54     664.50
 LVNV FUNDING                     Unsecured      2,017.00       1,380.00         1,380.00      1,272.49        0.00
 MIDLAND FUNDING LLC              Unsecured      8,758.00       8,758.04         8,758.04      8,075.71        0.00
 ONEMAIN                          Unsecured            NA         856.27           856.27        789.56        0.00
 ONEMAIN                          Secured           200.00        200.00           200.00        200.00        4.33
 T-MOBILE USA                     Unsecured         614.00           NA               NA            0.00       0.00
 LABORATORY CORP OF AMERICA       Unsecured          35.00           NA               NA            0.00       0.00
 LCA                              Unsecured          35.00           NA               NA            0.00       0.00
 MIDLAND FUNDING                  Unsecured      1,757.00            NA               NA            0.00       0.00
 NORTH STAR CAPITAL ACQUISITION   Unsecured      1,242.00            NA               NA            0.00       0.00
 SEARS GOLD MASTERCARD            Unsecured      2,050.00            NA               NA            0.00       0.00
 CITIBANK                         Unsecured      1,817.00            NA               NA            0.00       0.00
 COMCAST                          Unsecured         266.00           NA               NA            0.00       0.00
 CONDELL MEDICAL CENTER           Unsecured         142.00           NA               NA            0.00       0.00
 CONDELL MEDICAL CENTER           Unsecured         460.00           NA               NA            0.00       0.00
 HARRIS & HARRIS LTD              Unsecured         280.00           NA               NA            0.00       0.00
 HARRIS & HARRIS LTD              Unsecured         629.00           NA               NA            0.00       0.00
 HARRIS & HARRIS LTD              Unsecured         562.00           NA               NA            0.00       0.00
 HFC POMONA                       Unsecured      7,421.00            NA               NA            0.00       0.00
 ACL LABORATORIES                 Unsecured          72.00           NA               NA            0.00       0.00
 ADVOCATE CONDELL MEDICAL CEN     Unsecured         373.00           NA               NA            0.00       0.00
 ADVOCATE CONDELL MEDICAL CEN     Unsecured         460.00           NA               NA            0.00       0.00
 ADVOCATE CONDELL MEDICAL CTR     Unsecured         410.00           NA               NA            0.00       0.00
 ADVOCATE CONDELL MEDICAL CTR     Unsecured         161.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-48106     Doc 31        Filed 04/04/19    Entered 04/04/19 15:14:56                  Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim        Principal        Int.
 Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
 ADVOCATE CONDELL MEDICAL CTR   Unsecured         617.00             NA           NA             0.00         0.00
 AT&T                           Unsecured         913.00             NA           NA             0.00         0.00
 BANK OF AMERICA                Unsecured     22,698.00              NA           NA             0.00         0.00
 STATE COLLECTION SERVICE       Unsecured          95.00           48.61        48.61           44.82         0.00
 STATE COLLECTION SERVICE       Unsecured          91.00           92.58        92.58           85.37         0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00                   $0.00
       Mortgage Arrearage                                      $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                             $5,886.54          $5,886.54                 $664.50
       All Other Secured                                     $200.00            $200.00                   $4.33
 TOTAL SECURED:                                            $6,086.54          $6,086.54                 $668.83

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                     $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $15,299.86           $14,107.87                    $0.00


 Disbursements:

        Expenses of Administration                             $5,236.76
        Disbursements to Creditors                            $20,863.24

 TOTAL DISBURSEMENTS :                                                                         $26,100.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-48106        Doc 31      Filed 04/04/19     Entered 04/04/19 15:14:56            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
